Cline, Judge:
This is an appeal for reappraisement of decorated chinaware imported from Great Britain. It was entered at the invoice values less nondutiable charges plus 5 per centum deducted as a trade discount and was appraised at the invoice unit values, plus 65 per centum, less 2% per centum, plus packing at £1/13/7 per crate.
At the trial counsel for the plaintiff stated:
Mb. Carpeneti: If your Honor please, in that case the importer made entry of the merchandise without including therein a packing charge.
At this time I offer to stipulate that the packing charge per crate is 28 shillings; for the 6 crates, 8 pounds and 8 shillings; and that the said packing was inadvertently omitted upon making entry.
Mr. Weil: The Government-so stipulates.
On the record herein and on the agreed facts I find the export value as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the invoice unit values, plus 65 per centum, less 2% per centum, plus packing at 28 shillings per crate.
Judgment will bo rendered accordingly.